RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3568-17T1

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

ARTHUR W. VESPIGNANI,
a/k/a ARTHUR WILLIAM
VESPIGNANI, ARTHUR
WILLIAM VESPIGNANI, JR.,

     Defendant-Appellant.
_______________________________

                   Argued September 17, 2019 - Decided November 8, 2019

                   Before Judges Fisher and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Warren County, Accusation No. 18-01-
                   0027.

                   James H. Maynard, Designated Counsel, argued the
                   cause for appellant (Joseph E. Krakora, Public
                   Defender, attorney; James H. Maynard, on the briefs).

                   Dit Mosco, Assistant Prosecutor, argued the cause for
                   respondent (Richard T. Burke, Warren County
            Prosecutor, attorney; Kelly A. Shelton, of counsel and
            on the brief).

PER CURIAM

      Defendant Arthur W. Vespignani pleaded guilty to third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(b)(5)(b), stemming from

his possession of child pornography, and fourth-degree violation of the

conditions of community supervision for life, N.J.S.A. 2C:43-6.4(d), and was

sentenced in accordance with a negotiated agreement to four years in State

prison on the former and a concurrent eighteen-months on the latter and to

parole supervision for life by consent. He appeals his sentence raising two

issues:

            POINT I

            TRIAL COURT ABUSED ITS DISCRETION BY
            REJECTING ALL BUT ONE MITIGATING
            FACTOR PROPOSED BY THE DEFENDANT, AND
            BY FINDING AGGRAVATING FACTORS THAT
            WERE UNSUPPORTED BY FACTS IN THE
            RECORD [NOT RAISED BELOW].

            POINT II

            DEFENDANT’S SENTENCE WAS EXCESSIVE
            [NOT RAISED BELOW].




                                                                          A-3568-17T1
                                       2
Having reviewed the record, we find the arguments without sufficient merit to

warrant any extended discussion in a written opinion. See R. 2:11-3(e)(2).

We add only the following.

      Defendant was sentenced to three years in State prison and community

supervision for life in 2003, after he drove to meet a fourteen-year-old girl for

sex whom he had been conversing with online, not knowing "the girl" was an

FBI agent. He was convicted of violating his community supervision in 2013,

three years before his arrest on these charges of having downloaded onto a

thumb drive images depicting the sexual exploitation or abuse of a child.

      At sentencing, defendant presented a psychological evaluation recently

performed by Dr. Witt, recommending against incarceration. In that

evaluation, Dr. Witt noted his findings were "mixed." "On the negative side,"

Dr. Witt found that "despite having experienced significant legal consequences

in 2003 and despite being supervised on [community supervision for life] ,

[defendant] has relapsed with regard to downloading child pornography,"

resulting in a rise in his risk assessment scores since his last evaluation in

2013. "On the positive side," Dr. Witt noted defendant's "therapist, a sex

offender treatment expert, indicates that for the first time, [defendant] is taking

psychotherapy seriously, showing more openness in treatment, and


                                                                           A-3568-17T1
                                         3
demonstrating a high degree of commitment and motivation," which Dr. Witt

found evident in his interview with defendant. Defendant's therapist provided

a letter attesting to his progress in therapy, asserting a prison term "would

destabilize him emotionally and disrupt his ability to support himself and his

family."

      Judge Curry took both evaluations as well as the entirety of the pre-

sentence report, which noted defendant's prior years of therapy, into account in

finding aggravating factors three, six and nine, giving "light weight" to

mitigating factor eleven, and rejecting defendant's proffer of mitigating factors

one, two, four, seven, eight, nine and twelve. In his comprehensive statement

imposing sentence, Judge Curry stressed that possession of child pornography

is not a "victimless crime" and that defendant could not fail to appreciate the

wrongfulness of his conduct.

      While pleased to note the progress defendant had made recently in

therapy, the judge noted defendant's prior record and that these offenses

occurred while defendant continued under community supervision for life,

underscoring the risk of further offense and the need to deter. In light of

defendant's history, the judge determined he could not find that recent therapy




                                                                            A-3568-17T1
                                        4
made it unlikely at this point that defendant would reoffend or would be

particularly likely to respond to probationary treatment.

      Judge Curry obviously took considerable care in crafting the sentence

imposed in this case, weighing each of defendant's arguments. Our review of

the sentencing transcript convinces us that the judge's careful findings and

balancing of the aggravating and mitigating factors are supported by adequate

evidence in the record, and the sentence imposed is neither inconsistent with

sentencing provisions of the Code of Criminal Justice nor shocking to the

judicial conscience. See State v. Fuentes, 217 N.J. 57, 70-71 (2014); State v.

Bieniek, 200 N.J. 601, 608 (2010); State v. Cassady, 198 N.J. 165, 180-81

(2009). Accordingly, we find no basis to disturb the sentence imposed.

      Affirmed.




                                                                         A-3568-17T1
                                        5